DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The preamble of claim 1 recites “a water based distillation equipment comprising:”. Aside from being grammatically incorrect, said preamble raises a number of Issues under 112(b) in light of later recited claim limitations.
In particular, the preamble language in claim 1 indicates that the claimed invention is the recited “distillation equipment”. However, claim 1 further recites “a collection vessel connected to the distillation equipment,” in line 7. This claim language indicates that the collection vessel is not actually a part of the claimed “distillation equipment”, and thus, because the claims are drawn to the “distillation equipment”, the recited collection vessel is not actually a part of the claimed invention.
Presumably, Applicant intended for the recited “collection vessel” to be a required component of the claimed invention. Therefore, for the purposes of examination, the collection vessel has been interpreted as a required element of the claimed invention.
Furthermore, claim 1 and the dependent claims routinely refer to “the distillation equipment”. In view of the fact that claim 1 refers to the claimed system as “distillation equipment” while simultaneously 
Presumably, Applicant intendeds for the term “distillation equipment” to refer to the entirety of the claimed system. 
Applicant should amend claim 1 to clarify the scope of the claimed distillation equipment as appropriate. To overcome this rejection, examiner suggests Applicant amend claim 1 as follows:
“A water based distillation system comprising:
a lower boiling vessel for containing plant material and water/steam, said boiling vessel having an open top portion;
a heat source for heating the plant material within said lower boiling vessel; and
a condenser mechanically connected to said lower boiling vessel so as to cover the open top portion of said lower boiling vessel; and
a collection vessel connected to the condenser 
wherein insides walls of said condenser include gutters for collecting hydrolate and condensate within the condenser
 In making said suggested amendment, Applicant would need to amend any further usages of the “distillation equipment” in the claims to avoid raising further issues under 112(b), for example, lack of antecedent basis issues. 
Claims 2-15 are rejected due to their dependency on indefinite claim 1.
Claim 6 recites “wherein a diameter of said lower boiling vessel matches the condenser diameter so as to cover and form the distillation equipment.” It is unclear what it means for the condenser to “cover and form the distillation equipment”.
According to Applicant’s claim 1, the condenser is part of the distillation equipment, along with the lower boiling vessel and the heat source. It is unclear how the condenser can “cover… the distillation equipment” because the condenser, which makes up part of the distillation equipment, cannot cover itself.

The aforementioned issues are compounded in light of the fact that the scope of the claimed “distillation equipment” is indefinite in and of itself (see 112(b) rejection of claim 1 above for details). 
For the purposes of examination, above discussed limitation has been interpreted broadly.
Applicant should amend claim 6 to clarify the scope thereof as appropriate.
Claim 8 recites “The distillation equipment according to claim 1, further comprising a coolant inlet and a coolant outlet connected to walls of said distillation equipment for recirculating coolant.” This limitation is indefinite as it requires that the coolant inlet and the coolant outlet be part of the distillation equipment while also requiring that the coolant inlet and the coolant outlet be attached to the distillation equipment, suggesting that said inlet and outlet are not part of the claimed “distillation equipment”. This is very similar to the 112(b) issues surrounding the “collection vessel” in claim 1 (see 112(b) rejection of claim 1 above for details). 
For the purposes of examination, the coolant inlet and the coolant outlet have been treated as being part of the claimed distillation equipment (the claimed system).
Applicant should amend claim 8 to clarify as appropriate.
Claim 10 recites “a disconnect clamp for disconnecting said collection tube from the distillation equipment.” The scope of the “distillation equipment” is unclear as well. See rejection of claim 1 above for details.
Claim 11 recites “wherein a size of the distillation equipment is between a 1 gallon unit and a 1,000 gallon unit.” It is unclear what it means for the distillation equipment to have a size between a “1 gallon unit and a 1,000 gallon unit”.

Furthermore, the scope of the “distillation equipment” is unclear as well. See rejection of claim 1 above for details. Thus it is unclear what elements of the claimed system are included when calculating the claimed volume of 1 to 1,000 gallons.
Applicant should amend claim 11 to clarify as appropriate.
Claims 12 and 13 are rejected due to their dependency on indefinite clam 11.
Claim 12 recites “the distillation is made of stainless steel”. It is unclear what “the distillation” refers to.
Presumably, applicant intended to recite --the distillation equipment is made of stainless steel. However, it is noted that the scope of the “distillation equipment” is unclear as well. See rejection of claim 1 above for details.
For the purposes of examination, claim 12 has been interpreted broadly.
Applicant should amend claim 12 to clarify as appropriate.
Claim 13 is rejected due to its dependency on indefinite clam 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoret Verdugo (US 10,745,647).
With regard to claim 1: Senoret Verdugo teaches a water based distillation system, i.e. a system for steam distillation (abstract), the system comprising:
A lower boiling vessel (boiler/still) A1/A4 for containing organic material (prime matter/raw material of organic origin) and water/steam, said boiling vessel having an open top portion (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
A heat source (stove) for heating the organic material within said lower boiling vessel A1/A4 (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
A condenser (condenser cover) B1 mechanically connected to said lower boiling vessel A1/A4 so as to cover the open top portion of said lower boiling vessel A1/A4 (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
Wherein insides walls of said condenser B1 include gutters (collection ring) B2 for collecting condensate (distilled liquid) within the distillation system (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
Senoret Verdugo does not explicitly teach that the system is configured to contain and distill plant material. However, apparatus (system) claims are not limited by recitations of material worked upon (MPEP 2115). As discussed above, the system of Senoret Verdugo is configured to contain distill organic raw material (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35). Furthermore, Senoret Verdugo teaches extracting “herbal distillates” (abstract), and mentions extracting essential oils from aromatic plants (Column 1 Lines 15-21). Therefore, it is understood that the system of Senoret Verdugo is capable of containing and distilling plant material, thus satisfying the claim language regarding plant material.

Senoret Verdugo does not explicitly teach a collection vessel connected to the distillation equipment (the condenser and the boiling vessel), wherein the collection vessel is coupled to the gutters for receiving the collected condensate.
However, Senoret Verdugo teaches that the distillation system comprises an evacuation tube B3 for removing distilled liquid from the gutters B2 to the outside of the system (Figures 1-3, Column 3 Lines 19-36). A person having ordinary skill in the art would recognize that it would be advantageous to add a collection vessel connected to the distillation equipment (the condenser and the boiling vessel) via the evacuation tube B3 in order to provide the system with a means for storing the distilled liquid after it is removed from the distillation equipment. Furthermore, a person having ordinary skill in the art would recognize that some sort of collection vessel is necessary, as absent some sort of collection vessel connected to the evacuation tube B3, distillate being removed via the evacuation tube would spill into the environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Senoret Verdugo by adding a collection vessel connected to the distillation equipment (the condenser and the boiling vessel), wherein the collection vessel is coupled to the gutters B2 for receiving 
Modified Senoret Verdugo is silent to a surface area of the condenser being at least about 1.5 times a surface area of said lower boiling vessel.
However, the teachings of Senoret Verdugo indicate that it is advantageous to maximize the spaciousness of access for the mixed gases to the condensation area, and to maximize the contact area between the gases in suspension and the condenser, in order to speed up the condensation process (Column 5 Lines 44-49). In view of said indications, a person having ordinary skill in the art would recognize that the surface area of the condenser is a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, a person having ordinary skill in the art would recognize that the optimal surface area of the condenser is a function of the surface area of the lower boiling vessel. Specifically, a person having ordinary skill in the art would recognize that the optimal surface area of the condenser will be larger for boiling vessels having larger surface areas, as a larger boiling vessel will necessitate a larger condenser to efficiently condense vapors from the boiling vessel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo by optimizing the surface area of the condenser, i.e. such that a surface area of the condenser is at least about 1.5 times a surface area of said lower boiling vessel, in order to obtain a device that is able to condense vapors quickly and efficiently.
With regard to claim 2: The system of modified Senoret Verdugo further comprises a collection tube (evacuation tube) B3 connected to said gutters B2 for directing collected condensate to said collection vessel (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35; see rejection of claim 1 above for details regarding the collection vessel).
With regard to claim 3: The condenser B1 has a round dome shape at a top end thereof  (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
With regard to claim 4: The lower boiling vessel A1/A4 has a kettle shape at a bottom end thereof, i.e. the lower boiling vessel A1/A4 is shaped like a kettle or pot (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35, Column 6 Lines 13-15).
With regard to claim 6: The diameter of the condenser B1 and the diameter of the lower boiling vessel A1/A4 match each other such that the condenser B1 covers the lower boiling vessel A1/A4 to form the distillation equipment (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
Modified Senoret Verdugo is silent to the diameter of the condenser (and the boiling vessel) being at least about 6 inches.
However, mere changes in scale are insufficient to patentably distinguish a claimed invention from the prior art (see MPEP 2144.04(IV)A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo by changing the scale thereof, e.g. such that the diameter of the condenser and the boiling vessel are at least about 6 inches, in order to obtain a predictably functional distillation system at a particular desired scale. 
With regard to claim 7: The walls of said condenser B1 and said lower boiling vessel A1/A4 are of jacketed design, i.e. the walls of boiling vessel A1/A4 comprise a steam heating chamber A3, wherein said steam heating chamber A3 constitutes a jacket, and the walls of the condenser B1 comprise an internal space for the circulation of cold water, wherein said internal space constitutes a jacket (Figures 1-3, Column 1 Lines 15-60, Column 3 Lines 15-35).
With regard to claim 8: The system of modified Senoret Verdugo further comprises a coolant inlet and a coolant outlet (cold water input and output fittings (Figures 1-3, Column 2 Lines 25-28, Column 3 Lines 55-60).
With regard to claim 10: Modified Senoret Verdugo is silent to a disconnect clamp for disconnecting said collection tube from the distillation equipment.
However, it is clear from the disclosure of Senoret Verdugo that the distillation system can be disassembled into component parts, e.g. as shown in Figures 4 and 5 (Figures 4 and 5, Column 7 Lines 49-60 and Column 8 Lines 45-55). A person having ordinary skill in the would recognize that it would be desirable to make individual parts of Senoret Verdugo removable in order to make easier maintenance, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo by providing the collection tube with a disconnect clamp for disconnecting said collection tube from the distillation system, in order to make it such that the system can be easily disassembled for the purposes of maintenance, repair, storage, transportation, etc.
With regard to claim 11: Modified Senoret Verdugo is silent to the size (volume) of the distillation equipment (the condenser and the boiling vessel) being between 1 gallon and 1,000 gallons.
However, mere changes in scale are insufficient to patentably distinguish a claimed invention from the prior art (see MPEP 2144.04(IV)A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo by changing the scale thereof, e.g. such that the size (volume) of the distillation equipment (the condenser and the boiling vessel) is between 1 gallon and 1,000 gallons, in order to obtain a predictably functional distillation system at a particular desired scale. 
With regard to claim 12: Modified Senoret Verdugo teaches that the distillation equipment may be made of steel (Column 6 Lines 4-12).
Modified Senoret Verdugo is silent to the distillation equipment being made of stainless steel.
However, as discussed above, Senoret Verdugo teaches that the distillation equipment may be made of steel (Column 6 Lines 4-12). Stainless steel is a notoriously well-known type of steel and is notoriously well known to be a suitable constriction material for vessels containing gases and/or liquids. Furthermore, stainless steel is notoriously well known to be corrosion resistant, a trait that one of ordinary skill in the art would recognize as advantageous.
It would have been obvious to one of ordinary skill in the art before the effective fling date to further modify Senoret Verdugo by constructing the distillation equipment from stainless steel, in order to obtain a device which is advantageously corrosion resistant.
With regard to claim 14: In modified Senoret Verdugo, the condenser B1 and the lower boiling vessel A1/A4 have flanges for mechanically connecting together the condenser B1 and the lower boiling vessel A1/A4, said flanges being the portions of the condenser B1 and the lower boiling vessel A1/A4 at which the condenser B1 and the lower boiling vessel A1/A4 are affixed to one another by the fixing ducts B4 and the fixing pins A7 (Figures 1-4, Column 2 Lines 10-15, Column 7 Lines 54-58, Column 8 Lines 44-52). 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoret Verdugo as applied to claim 1 above, and in further view of Gonzalez et al. (US 8,329,229), hereafter referred to as Gonzales.
Claim 5: Modified Senoret Verdugo is silent to the heat source being an external steam generator coupled to said lower boiling vessel.
Gonzalez teaches a system for recovery of essential oils from plant material (abstract), the system comprising a heat source in the form of a steam injector (Figure 1, Column 3 Lines 12-25). Although it is not explicitly taught, the heat source necessarily comprises an external steam generator, as such an external steam generator is required to supply steam to the steam injector. It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results (MPEP 2113).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo in view of Gonzalez by replacing the heat source with an external steam generator, in order to obtain a device predictably capable of heating the lower boiling vessel and providing steam thereto.
With regard to claim 15: Modified Senoret Verdugo is silent to the collection vessel including a stop cock located at a bottom portion thereof. 
Gonzalez teaches a system for recovery of essential oils from plant material (abstract), the system comprising a collection vessel (oil collection can) having a stop cock (bottom valve) located at a bottom thereof (Figure 1, Column 3 Lines 25-50). Although it is not explicitly taught, a person having 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo in view of Gonzalez by adding a stopcock to the bottom portion of the collection vessel, in order to obtain a system which allows for liquid distillate to be withdrawn from the bottom of the collection vessel.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoret Verdugo as applied to claim 1 above, and in further view of Balass (US 2008/0128261).
With regard to claim 9: Modified Senoret Verdugo is silent to a strainer grid located in said lower boiling vessel for containing plant material.
Balass teaches a distillation apparatus for extracting essential oils from plant material (abstract), the apparatus comprising a boiling vessel 102 having a strainer grid 104 disposed in a lower portion of the boiling vessel for containing plant material in the upper portion of the vessel 102 (Figure 1, paragraph [0044]-[0048]). Balass teaches that the grid may be a removable grid and that the grid serves to support plant matter and to separate plant matter from the boiling water in the lower chamber (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo in view of Balass by adding strainer grid located in said lower boiling vessel for containing plant material, in order to support plant material and to keep plant material separate from the steam inlet valve A5 in Senoret Verdugo.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoret Verdugo as applied to claim 12 above, and in further view of Bezdolny et al. (US 5,372,680), hereafter referred to as Bezdolny.
With regard to claim 13: Modified Senoret Verdugo is silent to a joint coupled to a top outer portion of said condenser, and a crane including a crane arm connectable to said joint for moving said condenser onto said lower boiling vessel.

Bezdolny teaches an apparatus for processing plant matter (vegetable stock) (abstract), the device comprising a vessel (container) 2 having a detachable cover 3, wherein the cover is positioned on a crane (vertical guide) 4 such that the crane 4 supports the cover 3 (Figure 1, Column 6 Lines 10-36). Although it is not explicitly taught, it is understood that the detachable cover 3 is attached to the crane 4 at a joint, i.e. some sort of joining element (as can be seen in Figure 1). As can be seen in Figure 1, the crane 4 includes a crane arm (horizontal piece at the top of crane 4 connected to top of cover 3), wherein the crane arm is connected to said joint. Although it is not explicitly taught, it is understood that the crane 4 assists in moving the cover 3 onto the vessel 2, as is evidenced by the depiction of the system in Figure 1, which shows the crane suspending the cover 3 above the vessel 2 in an unattached state. The fact that the crane can suspend the cover 3 as such indicates that the crane can at least play a role in attaching or removing the cover 3 to or from the vessel 2.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Senoret Verdugo in view of Bezdolny by providing the system with a joint (joining element) coupled to a top outer portion of said condenser, and a crane including a crane arm connectable to said joint for moving said condenser onto (or off of) said lower boiling vessel, in order ease the processes of assembling or disassembling the distillation system.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senoret Verdugo (US 2019/0255458) is the US PG Pub corresponding to the Senoret Verdugo patent relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772